Citation Nr: 1204647	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  11-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


REPRESENTION

Appellant represented by:  Pro Se
Veteran (Appellee) represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1973.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the appellant presented testimony at a personal hearing conducted in Atlanta before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (but, rather, in Chapter 53). 

Even so, the Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2011).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. 
§ 19.100. 

VA has not fulfilled its obligations under the procedures relating to contested claims.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  A party to a simultaneously contested claim may file a brief or argument in answer to a substantive appeal filed by another contesting party.  38 C.F.R. § 20.502.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a).  

The record does not contain evidence that the Veteran was furnished the content of the appellant's February 2011 substantive appeal.  The Veteran should be provided with the content of the substantive appeal and be afforded an opportunity to file a brief or submit argument in response.  38 C.F.R. §§ 19.102, 20.502.  

The Veteran was also not provided with notice of the appellant's September 2011 personal hearing or afforded an opportunity to be present.  Moreover, it does not appear that the Veteran was properly informed that he has a right to a hearing in this case.  38 C.F.R. § 19.100.  In November 2011, VA sent a letter informing the Veteran that the appeal had been certified to the Board and that he had 90 days to ask for a hearing before a member of the Board in connection with the case.  However, the Board observes that the letter was sent to the address of the appellant.  The appellant testified two months earlier that she did not live with the Veteran.  Thus, it does not appear that the Veteran has been properly informed of his right to a hearing or of his appellate rights.  To remedy this error, the Veteran and his representative should be given a copy of the September 2011 hearing transcript, and be afforded an opportunity to submit additional argument and appear at a hearing if requested.  38 C.F.R. § 20.713(a).  

Additionally, in November 2009, the Veteran was provided with a notice letter that informed him that if he desired a personal hearing to present evidence or argument on any point of importance in the claim, he should notify the RO who would arrange a time and place for the hearing.  In a December 2009 statement, the Veteran requested "a hearing as per letter and representation."  However, a hearing was not scheduled.  It is possible that a hearing was not scheduled for the Veteran because the claim has been denied by the RO.  Nevertheless, on remand, the RO should ascertain whether the Veteran still desires a hearing in connection with the claim at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Veteran still desires a hearing in connection with this claim at the RO as was requested in his December 2009 statement.  

2.  Provide the Veteran with the content of the appellant's February 2011 substantive appeal pursuant to 38 C.F.R. § 19.102.  Send the Veteran a copy of the September 2011 hearing transcript.  The Veteran and his representative should be afforded an opportunity to submit additional evidence or argument, and the Veteran should specifically be asked if he would like to have a personal hearing before a member of the Board regarding this claim.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the parties should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


